Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1, 4, 10, 13, 14, 17 have been amended.


Response to Amendment
This Office Action has been issued in response to amendment filed on 02/16/2022.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Examiner withdraws 112(b) rejections in favor of the amendments to claim(s)  1, 4,  10, 13, 14, 17.

Applicant argues in essence on page(s) 10, 11 taking Claim # 1 as exemplary that the asserted combination does not teach or suggest the feature of "an oldest update in a full primary virtual address area includes a link to an overflow location in the overflow virtual storage metadata structure." This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. As explained in the rejection below, Examiner relies on GRUNWALD for teachings associated to a virtualized environment (i.e. virtualized addresses, virtual areas for data chunks, pods, full volumes, partial volumes) and associated metadata collections reflecting changes to a volume or portions of a volume after write operations. Examiner relied on Cutter for the teachings associated with an overflow structure (i.e. a spill table). Cutter teaches about a spill table (i.e. an overflow structure) for a hash table which records, in a sequential manner (i.e. Metadata 0-Pointer 0 … Metadata 19-Pointer 19), metadata and a pointers associated with every new input. Cutter Figure 3 elements 300, 304, 306, 308…318, 320, col 11 ln 49-67, col 12 ln 28-41, 59-60, col 13 ln 39-50, col 16 ln 56-65 discloses a split table which includes a sequence of previously recorded metadata and pointer updates where, when there is no additional room in a hash table record for an update with a new pointer value, a sequence of all previously recorded metadata and pointer updates (i.e. Metadata 0-Pointer 0 … Metadata 19-Pointer 19) in the hash table record is written to a spill table and is referenced by using an associated spill index value located in spill index field (304) of hash table record (300) and where the value in the index field indicates where an oldest update (i.e. metadata 19, pointer 19) is located in the spill table.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRUNWALD (U.S. Publication Number 2021/0081432) in view of Cutter (U.S. Patent Number 9,917,597).

Referring to claims 1, 10 and 14, taking claim 14 as exemplary, GRUNWALD teaches “14. A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:” GRUNWALD [0118], [0119] discloses processing and software resources that when executed perform tasks  “program instructions to generate a primary virtual storage metadata structure having primary virtual address areas for a data chunk,” GRUNWALD Figure 4B, [0242], discloses generated structured collection of metadata objects (metadata representations) which represent a volume or a portion of a volume of data within  a storage system “each primary virtual address area including a plurality of most recent updates of metadata for the data chunk,” GRUNWALD [0246], [0247], [0248] discloses metadata representations for a volume or portion of a volume which are modified in order to reflect changes after write operations  “wherein respective metadata of each update includes a sequence number for the update and a pointer to a respective physical location of the data chunk;” GRUNWALD [0244], [0289], [0300], [0316]  discloses metadata log which is an ordered list of metadata collections describing updates where metadata collection include pointers for data 
GRUNWALD Does not explicitly teach “and program instructions to generate an overflow virtual storage metadata structure for the primary virtual address areas and secondary virtual address areas, wherein the overflow metadata structure includes updates that have overflowed from the primary virtual address areas; wherein an oldest update in a full virtual address area of the primary virtual storage metadata structure includes a link to an overflow location in the overflow virtual storage metadata structure.”
Examiner relies on GRUNWALD for teachings of a virtualized environment (i.e. virtualized addresses, virtual areas for data chunks, pods, full volumes, partial volumes) and its associated metadata and relies on Cutter for teachings of an overflow structure (i.e. spill table).
Cutter teaches “and program instructions to generate an overflow virtual storage metadata structure for the primary virtual address areas and secondary virtual address areas,” Cutter Figure 4 element 408,  col 10 ln 17-24, discloses every input associated to a hash table entry where the hash table provides a hash table record referencing a spill table record. Further, the spill table includes a plurality  of spill table records associated with a plurality of inputs “wherein the overflow metadata structure includes updates that have overflowed from the primary virtual address areas;” Cutter Figure 3 element 302, 304, col 11 ln 45-67  discloses that the hash table record overflows into a spill table where the spill index indicates where in the spill table the overflowed records are located. Additionally, the overflowed records may also include spill valid/index fields “wherein an oldest update in a full virtual address area of the primary virtual storage metadata structure includes a link to an overflow location in the overflow virtual storage metadata structure.” Cutter Figure 3 elements 300, 304, 306, 308…318, 320, col 11 ln 49-67, col 12 ln 28-41, 59-60, col 13 ln 39-50, col 16 ln 56-65 discloses a split table which includes a sequence of previously recorded metadata and pointer updates where, when there is no additional room in a hash table record for an update with a new pointer value, a sequence of all previously recorded metadata and pointer updates (i.e. Metadata 0-Pointer 0 … Metadata 19-Pointer 19) in the hash table record is written to a spill table and is referenced by using an associated spill index value located in spill index field (304) of hash table record (300) and where the value in the index field indicates where an oldest update (i.e. metadata 19, pointer 19) is located in the spill table.
GRUNWALD and Cutter are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Cutter, that using a hash chain improves performance by reducing data processing amount by accelerating search of long data in associated buffers and linked tables (Cutter col 10 ln 11-24). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cutter’s use of a hash chain assigning virtual graphic cards to graphic cores in the system of GRUNWALD to improve performance by reducing data processing amount by accelerating search of long data in associated buffers and linked tables
As per the non-exemplary claims 1 and 10, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2, 11 and 15, taking claim 15 as exemplary, the combination of GRUNWALD and Cutter teaches “15. The computer system of claim 14, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: maintain previously overflowed updates in the overflow virtual storage metadata structure until the previously overflowed updates migrate out, with newer overflowed updates linking to older overflowed updates.” Cutter col 10 ln 18-24 discloses maintaining spill table which may be a circular buffer (first in/ first out) and may include thousands of spill table records spilled from the hash table where some spill table records may reference other spill table records in the same hash chain.    
The same motivation that was utilized for combining GRUNWALD and Cutter as set forth in claim 14 is equally applicable to claim 15.

Referring to claims 3, 12 and 16, taking claim 16 as exemplary, the combination of GRUNWALD and Cutter teaches “16. The computer system of claim 14, wherein a sequence number allocation is at a data chunk granularity of required version consistency between a volume level and a virtual address level.” GRUNWALD [0289]-[0291], [0312], [0313], [0318], [0330], [0332]  discloses data protection and consistency may be provided at fine grained version levels (i.e. dataset points- in- time granularity) or at volume levels (i.e. a volume clone matching a point in time)
As per the non-exemplary claims 3 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 4, 13 and 17, taking claim 17 as exemplary, the combination of GRUNWALD and Cutter teaches “17. The computer system of claim 14, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: process a data write and updating the metadata for the data chunk, the processing including:” Cutter col 13 ln 29-50 discloses updating of hash table records upon receiving input data as well as updating spill table if it is necessary “in response to determining that a first primary virtual address area does not include available space, copy an oldest update to a location in the overflow virtual storage metadata structure and adding the link to a new-oldest update in the virtual address area to make space in the first primary virtual address area;” Cutter col 12 ln 28-41 discloses that when there is no additional room in the hash table record (i.e. spill valid field updated to 1), in order to make space, all pointers in the hash table record are written to a spill table where the index field indicates where the oldest update (i.e. metadata 19, pointer 19) is located in the spill table “ and increment a sequence number and writing the new update to the first primary virtual address area.” Cutter col 12 ln 28-41, col 15 ln 19-47 discloses that when spill table is being used, index is incremented, spill table is updated and pointer 0 in hash table is updated with a new pointer value  
The same motivation that was utilized for combining GRUNWALD and Cutter as set forth in claim 14 is equally applicable to claim 17.
As per the non-exemplary claims 4 and 13, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5 and 18, taking claim 18 as exemplary, the combination of GRUNWALD and Cutter teaches “18. The computer system of claim 14, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: process a data read and updating the metadata for a data chunk,” Cutter col 13 ln 34-58 discloses data read and updating hash table records  “ the processing including: attempting to read updates in a virtual address area from a most recent update to an oldest, reading a next oldest if an update read fails; and if reading the oldest update in virtual address area fails, following the link to the overflow location and attempting to read updates in the overflow virtual storage metadata structure and following links if an update read fails.” Cutter col 15 ln 19-59 discloses following the spill index and using the spill table if there is insufficient space in hash read data   
The same motivation that was utilized for combining GRUNWALD and Cutter as set forth in claim 14 is equally applicable to claim 18.
As per the non-exemplary claims 5, these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 6, the combination of GRUNWALD and Cutter teaches “6. The method as claimed in claim 1, wherein reading older updates returns stale data, and further comprising: automatically patching, by one or more processors, over errors in data chunks utilizing the returned stale data.” GRUNWALD [0289], [0313], [0320]   discloses that versions are examined to determine if corruption has occurred and allowing a rollback to an usable snapshot or clone of a version prior to corruption thus providing access to a pre-corruption dataset  

Referring to claims 7 and 19, taking claim 19 as exemplary, the combination of GRUNWALD and Cutter teaches “19. The computer system of claim 14, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to:  process a read directed to a previous version of a data chunk by considering an active sequence number for the version and falling back on updates until reaching an update that is equal or less than the active sequence number for the version.” GRUNWALD [0289] discloses that when an update occurs, the fine grained versioning of a dataset allows rolling back to a version immediately prior to the occurred update thus allowing access to a pre-change set of points-in-time of the dataset
As per the non-exemplary claims 7 , these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 8 and 20, taking claim 20 as exemplary, the combination of GRUNWALD and Cutter teaches “20. The computer system of claim 14, further comprising program instructions, stored on the computer readable storage media for execution by at least one of the one or more processors, to: provide a retention period for writes of a data chunk by allocating a retention sequence number and retaining updates for writes that are associated with a sequence number that is greater than the respective sequence number associated with a point in time.” GRUNWALD [0307], [0316], [0317], [0343] discloses lifetime of checkpoints being configurable where checkpoints are retained until they are no longer needed  or for some configurable specific period of time
As per the non-exemplary claims 8 , these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 9, the combination of GRUNWALD and Cutter teaches “9. The method as claimed in claim 1, wherein the overflow virtual storage metadata structure” Cutter Figure 4 element 408,  col 10 ln 17-24 discloses spill table including a plurality  of spill table records associated with a plurality of inputs “ is used for controlled space reclamation taking account of attributes of labelled versions.” GRUNWALD [0147], [0298], [0342], [0343] discloses that a garbage collection logic may determine not needed content at storage locations. Further, content not needed, such as locations not referenced by any checkpoints in a metadata log or a reference table, may be reclaimed.    
The same motivation that was utilized for combining GRUNWALD and Cutter as set forth in claim 1 is equally applicable to claim 9.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        05/10/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132